RESOLUCIÓN
Con los objetivos de hallar nuevos métodos para la re-solución rápida de disputas, establecer procedimientos de desvío de ciertos casos que hasta ahora tienen que ser atendidos por los tribunales y proponer cambios al Derecho puertorriqueño, se nombra el Comité Asesor de Medios de Resolución de Disputas. Este estará integrado por las per-sonas siguientes:
1. Hon. Ángel F. Rossy García
2. Hon. Pedro López Oliver
*4253. Hon. Hiram A. Sánchez Martínez
4. Ledo. Francisco Rosa Silva
5. Ledo. David Rivé Rivera
6. Ledo. José A. Cuevas Segarra
7. Ledo. José E. Otero Matos
8. Dra. Mildred E. Negrón Martínez
Este comité asesor tendrá las encomiendas siguientes:
1. Analizar y estudiar los nuevos enfoques sobre reso-lución de disputas que han surgido en otras jurisdicciones.
2. Recomendar nuevos procedimientos para una rá-pida y efectiva resolución de disputas y en los cuales la intervención de los tribunales tenga la menor injerencia posible.
3. Efectuar cualquier otra encomienda que le haga el Tribunal sobre estos extremos.

Notifique el Secretario General del Tribunal con copia de la presente resolución a las personas designadas.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General